Citation Nr: 1550324	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  10-04 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for right knee degenerative joint disease, claimed as secondary to service-connected left total knee replacement.  


REPRESENTATION

Veteran represented by:  Robert V. Chisholm, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1961 to October 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010 a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In March 2011, the Board remanded the case to the RO for additional development.  Thereafter the Board obtained a March 2012 Veterans Health Administration (VHA) advisory medical opinion in this matter pursuant to 38 C.F.R. § 20.901(a).  

An April 2012 Board decision denied the Veteran's appeal seeking service connection for right knee degenerative joint disease, including as secondary to a service-connected left knee disability.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  A July 2013 Court Memorandum Decision vacated the Board's April 2012 decision and remanded the matter to the Board for proceedings consistent with the Memorandum Decision.  

In December 2013, the Board requested another VHA advisory medical opinion.  Such opinion was received in February 2014 but was returned for clarification, which was received in April 2014.  

An August 2014 Board decision denied the Veteran's appeal seeking service connection for right knee degenerative joint disease, including as secondary to a service-connected left total knee replacement.  He appealed that decision to the Court, and in a March 2015 Order, the Court granted a Joint Motion for Remand of the parties (the VA Secretary and the Veteran), vacating the Board decision and remanding the case to the Board for action consistent with the terms of the Joint Motion pursuant to 38 U.S.C.A. § 7252(a).  In October 2015, the Board sought yet another medical expert opinion from VHA; such opinion was received in November 2015. 



FINDING OF FACT

Competent evidence shows that it is at least as likely as not that the Veteran's right knee degenerative joint disease was made permanently worse by his service-connected left knee injury with left total knee replacement.  


CONCLUSION OF LAW

Service connection for right knee degenerative joint disease, as secondary to a service-connected left total knee replacement, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  As the decision regarding the claim of service connection is favorable to the Veteran, no further action is required to comply with the VCAA.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a veteran served 90 days or more of continuous, active service and arthritis, becomes manifest to a degree of 10 percent within one year following the date of separation from service, it may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service 38 U.S.C.A. §  1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Veteran's main allegation, as set forth in statements and testimony, is that his right knee degenerative joint disease is secondary to his service-connected left total knee replacement.  At the September 2010 Board hearing, he testified that for many years his left knee injury in service has caused him to shift weight from the left side of his body to the right side, which consequently led to his current right knee disability.  

The Veteran's service treatment records (STRs) are silent for any complaints, findings, treatment, or diagnoses relating to a right knee disability.  

Post-service medical records include a treatment report of August 2006 from the Veteran's private doctor, Dr. Murphy, D.O., who noted the Veteran's new complaint of right knee pain.  X-rays of the right knee showed medial compartmental arthrosis.  In October 2006, the Veteran underwent left total knee replacement surgery.  In a December 2006 letter, Dr. Murphy stated that patients "will favor one knee that is more symptomatic than the other, especially when overtime it worsens and their symptoms get worse they will favor the contralateral side."  Dr. Murphy opined that "[t]here can be a cause and relationship between the two."  He reiterated his opinion in a May 2008 letter.  

In February 2008, the Veteran underwent a VA examination, wherein he reported that he had right knee surgery in 1970 ("cartilage removal") but denied any history of injury or trauma.  The diagnosis was right knee degenerative joint disease, which was confirmed by X-rays showing significant degenerative joint disease changes with osteophytosis.  The examiner opined that it was less likely than not that the Veteran's right knee condition was caused by his service-connected left knee degenerative joint disease, status post left total knee replacement.  The examiner indicated that there was a lack of current medical research to substantiate or support this type of correlation.  Then, in November 2009, the Veteran underwent another VA examination by the same VA examiner.  The examiner noted that the Veteran reported having injured his right knee in 1968 or 1969 (i.e., post-service) in an industrial setting, for which he underwent surgery in 1970 to have cartilage cleaned up.  [Treatment records leading up to, of, and following the 1970 right knee surgery are not available.]  The examiner stated that "cartilage removal" surgery was previously described by the Veteran at the time of the February 2008 examination but that Dr. Murphy did not consider the right knee surgery in his statement of May 2008 (which was a reiteration of his December 2006 letter).  The examiner opined that it was more likely than not that the Veteran's right knee degenerative joint disease was due to age-related changes and/or his 1967/68 right knee injury necessitating "cartilage removal" surgery, and that the 1967/68 right knee injury and surgery predisposed him to age-related degenerative changes/arthritis.  

Dr. Murphy supplied an additional statement in November 2010, wherein he gathered from a review of literature (although he did not provide any specific medical citations), as well as his own knowledge and experience, that 40 percent of patients with arthritis in one knee will develop arthritis in the contralateral knee.  Further, he found that the literature reviewed gave no specific reference to a risk factor related to arthritis on one limb causing arthritis on the other limb.  He indicated - although he had no literature to support the idea - one could extrapolate from data regarding occupational factors with workers doing repetitive activities that "favoring one limb may increase in overload to the joint."  

To reconcile the contradictions presented by the etiologic opinions in the record, the Board sought a medical opinion through the VHA.  In a report received in March 2012, R. Eugene Bass, M.D., (an orthopedic surgeon) analyzed and provided comment upon the various opinions.  He summarized his review of specific articles in medical literature on the subject of whether favoring one extremity would result in injury of the opposite extremity.  He indicated that there was no scientific evidence supporting such a contention.   To the VHA expert, the literature was "more supportive of the fact" that the Veteran's right knee degenerative joint disease was not caused by or permanently worsened by his left total knee replacement.  

The Court, in a July 2013 Memorandum Decision, found the VHA opinion to be inadequate, stating that it did not answer the specific etiologic question posed by the Board when it sought the opinion, did not apply any medical principles to the facts of the case at hand, and did not express agreement or disagreement with Dr. Murphy's opinion.  The Court stated that "an adequate opinion regarding etiology that applies actual medical principles to any conclusion" was required.  Accordingly, the Board sought another medical opinion in December 2013.  The specific question posed was:  is it at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee degenerative joint disease was caused by or aggravated by (i.e., permanent increase in severity beyond natural progression of the condition) his service-connected left knee disability, status post total knee replacement?  The Board asked that the opinion address whether the service-connected left knee disability aggravated the right knee disability, and include comment on the statements offered by Dr. Murphy as well as an explanation of rationale for the opinion offered, with citation to supporting factual data and/or medical literature, if possible.

In February 2014, Dr. Paul Ort (Chief, Orthopedic Service) reviewed the medical record to include the opinions of Dr. Murphy, the VA examiner, and Dr. Bass, and reviewed established medical principles and current literature.  He concluded that "it is at least as likely as not that the Veteran's right knee degenerative joint disease was not caused or aggravated by the service connected left knee disability."  Similarly, he felt that the left knee disability did not aggravate the right knee disability.  He stated that he consulted three databases in reviewing the current medical literature and did not find support for the theory that overuse resulting from an injury to the contralateral limb led to the development of arthritis in the opposite limb.  He stated that it was an established medical principle that overuse of limbs did not lead to the development of degenerative joint disease, and that it was the injuries, among other factors, that led to the development of degenerative joint disease rather than overuse.  He found it relevant that the Veteran sustained a right knee injury in 1968 or 1969, and stated that the current degenerative joint disease of the right knee was most likely the result of such an injury.  He found it could be argued that the current right knee disability could have been aggravated by the left total knee replacement but that such an argument was speculative.  He stated that Dr. Murphy's opinion that degenerative joint disease can be the result of overuse was not based on established medical principles or supported by the current medical literature.  As for Dr. Murphy's argument that 40 percent of patients with arthritis in one knee will develop arthritis in the contralateral knee, he found it to be "irrelevant" as it covered patients with non-traumatic arthritis.  

The Board requested clarification from the expert because he used an incorrect standard of review for the opinion, and his conclusion was inconsistent with the explanation of rationale that preceded it.  Also, the opinion did not include any citations to any supporting data to justify his position in medical literature.  Therefore, Dr. Ort furnished an addendum opinion in April 2014, stating that it was less than likely (less than 50 percent probability) that the Veteran's right knee degenerative joint disease was caused or aggravated by his service-connected left knee disability.  He disagreed with Dr. Murphy's opinion.  He listed two current databases and a recent "white paper" on arthritis that he reviewed to inform his opinion, acknowledging that the literature on the subject of the effect of unilateral knee replacement on the development of arthritis on the opposite side was "relatively scant."  He cited to an article in a medical journal, indicating that a study appeared to show that unilateral total knee replacement can be beneficial for certain patients' contralateral osteoarthritic knee.  He also disagreed with Dr. Murphy's opinion as to the worsening of symptoms in one knee when the other knee is favored.  He concluded that the Veteran's right knee osteoarthritis was the result of the right knee injury and not the presence of osteoarthritis in the left knee followed by total knee replacement.  

In a March 2015 Order, the Court granted a Joint Motion for Remand of the parties, in which it was agreed that Dr. Ort's opinion was inadequate, in part for the reason that he did not specifically explain whether the left knee disability aggravated the right degenerative joint disease beyond its natural progression, given that the medical literature he cited appeared to only discuss the development of arthritis.  Therefore, another VHA opinion, focusing solely upon the aggravation question, was sought; the specific question asked was:  is it at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee degenerative joint disease was aggravated by (i.e., permanently increased in severity beyond natural progression of the condition due to) his service-connected left total knee replacement?  

The consulting expert, Dr. James Floyd,  responded that he agreed with Dr. Murphy's general statement that certain activities and occupations can lead to an increased risk for osteoarthritis, and that symptomatic knee arthritis on one extremity will lead to an increased risk of arthritis on the contralateral extremity (albeit recognizing that this was not necessarily supportive of the argument that pre-existing arthritis in one knee caused the other knee to develop arthritis more rapidly).  He cited to several studies for the foregoing propositions, but noted that there were only a handful of studies that attempted to quantify the cause and effect of unilateral knee osteoarthritis affecting the opposite knee.  In reviewing these, Dr. Floyd noted that several indicated that "increased joint reactive forces" resulting from a shift of the trunk from the injured side to weight-bearing joint on the opposite knee have led to "accelerated knee degenerative changes" in that knee.  Based on his review of medical literature, he concluded that it was at least as likely as not that the Veteran's right knee degenerative joint disease was aggravated by his service-connected injury to the left knee (he found that the total knee replacement surgery performed in 2006 did not significantly alter the natural history of this progression).  

Having considered the foregoing medical evidence and statements of the Veteran, the Board finds that the record does not show, nor was it alleged, that the Veteran's right knee disability is directly related to his period of active service.  Hence, service connection for right knee degenerative joint disease on the theory of direct service connection is not warranted. 

The Board turns to consideration of the merits of the Veteran's primary claim, i.e., a secondary service connection theory of entitlement under 38 C.F.R. § 3.310.  As noted previously, he contends that his right knee disability is secondary to his service-connected left knee disability.  

The Board has considered the pertinent evidence of record, and acknowledges that there exists conflicting medical evidence that weighs both for and against the Veteran's claim of secondary service connection, on a causal and aggravation basis.  As noted above, the record contains statements from a private physician and a VA examiner, as well as three different VHA consulting experts.  Each has discussed, to varying degrees of thoroughness, detail, certitude, and citation to medical literature, whether the Veteran's service-connected left knee disability leading to a total knee replacement caused or aggravated his right knee degenerative joint disease.  In assessing the probative value of the medical opinions in the record, greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Here, the Veteran's treating physician and the VHA consultant in November 2015 provide favorable opinions that are consistent with each other, with the added factor that the VHA consultant's explanation of rationale is buttressed by in-depth research and analysis of relevant medical studies pertaining to the issue of aggravation of one knee disability by the other knee disability, unlike the other examiners' discussions.  The consensus among the VA examiner and other VHA experts was that it was less likely than not that the left knee disability caused or resulted in the right knee disability, and their opinions were supported by rationale that took into account such factors as the Veteran's age, a post-service right knee injury requiring surgery, and lack of scientific evidence to support such a contention.  Even Dr. Floyd cautioned that osteoarthritis was a multifactorial disease process wherein many factors were "at play" and that there was no "one" cause of the disease.  Further, Dr. Murphy did not appear to take into account such relevant facts as the Veteran's prior right knee problems in the late 1960s leading to surgery.  

On the issue of whether the service-connected left knee disability aggravated, or permanently worsened, the right knee degenerative joint disease, one VHA consultant in 2014 deemed it to be a speculative argument, while neither Dr. Murphy nor the 2012 VHA consultant fully addressed the argument.  It was not addressed at all by the VA examiner in 2008.  In fact, only the VHA consultant in November 2015 appeared to provide a fully reasoned opinion on the aggravation question, and it was favorable to the Veteran's claim.  

In view of the foregoing, there is satisfactory proof that the Veteran's right knee degenerative joint disease is etiologically related to his service-connected left knee injury leading to total knee replacement.  As noted, there are medical opinions of record that are unfavorable to the service connection claim on a direct basis and on a secondary (causal) basis.  However, the Board also sought medical opinions through the VHA to address the issue of service connection on a secondary (aggravation) basis, which most recently found that the evidence was at least in equipoise that the service-connected left knee disability (prior to the total knee replacement) aggravated the Veteran's right knee degenerative joint disease.  The comprehensive review and discussion of the VHA examiner, in the report dated in November 2015, is particularly probative and entitled to great weight. 

The Board finds that competent evidence reasonably supports that the Veteran's right knee degenerative joint disease was permanently worsened by the effects of his service connected left knee disability.  Accordingly secondary service connection for right knee disability under 38 C.F.R. § 3.310  is warranted.


ORDER

The appeal seeking service connection for right knee degenerative joint disease, as secondary to a service-connected left knee disability, is granted.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


